Title: 6th.
From: Adams, John Quincy
To: 


       This being the last day before the close of the vacation, I was part of the day employ’d in getting my chamber in order. Williams was with us all the forenoon. We spent the evening at his Father’s. Miss Jenny appears more amiable to me, than she did formerly, and her behaviour has eradicated a small prejudice, which misrepresentation, had raised in my mind against her. It has been observed, that since she has lost much of that beauty, which was formerly celebrated; the young ladies of Cambridge allow, that her disposition is good. This may be easily accounted for without charging the other Ladies with envy: beauty of person, is frequently, if not always injurious to the mind, and the loss of it may convince a lady, that something more than a pretty face is requisite to make her amiable.
      